Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "45" and "81a" have both been used to designate the same element. Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0046], reference character 83 incorrectly denotes “nuts”. However, all other references to reference character 83 correctly denotes “bolts”.  
Appropriate correction is required.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  Reference characters “C”, “D”, and “E” are not in parenthesis as required (see section 5 below) in claims 12-13. 
	In claims 11-13, the single quotation marks should be removed, since it is unclear whether they are marking dimensions.  
	Appropriate correction is required.

The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear to what element the hub housing acts as “an external race”.
	Claim 11 is indefinite due to the fact that the phrase “a hub portion” is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “hub portion” set forth in line 2 of claim 11 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al (2008/0093914) in view of Ouchi et al (6,299,542).
	Per claim 1, Mabuchi et al shows a constant velocity joint assembly 52 integrated with a wheel hub device 20 including an internal race 70 coupled to the end of a driveshaft 50 with a plurality of joint balls 74 mounted in the internal race 70. A hub 
	Per claim 3, the hub housing 22 includes a circular hub portion 78 to which the joint balls 74 are mounted to support the internal ring 70. A portion of the hub housing 22 supports the external ring of the bearing 30. 
	Per claim 4, the bearing balls includes an external 28a and internal 28b ball provided on the external surface of the housing portion of the hub housing 22.  The internal ring 58 supports the inner ball 28b, while the external ring slidably supports the external 28a and internal 28b balls. 
	Regarding claim 11, the hub portion 78 includes grooves into which the joint balls 74 are inserted. The hub portion 78 is disposed within the whole length of the hub housing 22. Furthermore, the rows of the ball bearings 28a-b, the lock nut 34, and a boot 66 are disposed within the whole length of the hub housing 22. The center of the internal race 70 is disposed in the hub portion 78. While Mabuchi et al does not disclose the ratio of the whole length of the hub housing 22 over the central length of the internal race 70 is greater than or equal to 1.25 but less than or equal to 1.4. However, it would have been obvious to one of ordinary skill in the art to form the assembly of Mabuchi et al to fall within the aforementioned ratio, as a result effective variable, dependent upon 
	Regarding claim 12, Mabuchi et al also does not disclose the ratio of the pitch circle diameter of the bearing balls over the pitch circle diameter of the joint balls being greater than or equal to 1.7 or equal to or less than 1.9. However, it would have been obvious to one of ordinary skill in the art to form the assembly of Mabuchi et al to fall within the aforementioned ratio, as a result effective variable, dependent upon the size of the components being used based on the size and type of the vehicle on which said components are being mounted, so as to not fail during use.
	Regarding claim 13, Mabuchi et al also does not disclose the ratio of the pitch circle diameter of the joint balls over the diameter of the driveshaft being greater than or equal to 2.15 or equal to or less than 2.35. However, it would have been obvious to one of ordinary skill in the art to form the assembly of Mabuchi et al to fall within the aforementioned ratio, as a result effective variable, dependent upon the size of the components being used based on the size and type of the vehicle on which said components are being mounted, so as to not fail during use.
	Regarding claims 1 and 5, Mabuchi et al does not show the external surface of the hub housing 22 including rows for supporting one of the bearing balls 28a. Figure 5 of Ouchi et al teaches the use of a wheel bearing hub having the external bearing ball 121a supported by a row 118 in the outer external surface of the hub housing 131. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the hub bearing of Mabuchi et al in the manner taught by Ouchi et al, as a .
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al in view of Ouchi et al as applied to claims 1, 3-5, and 11-13 above, and further in view of Hofman et al (5,911,425). Mabuchi et al as modified by Ouchi et al shows a central section 42 of the hub housing 22, but does not show that central section being a hub cap. 
	In Figure 3, Hofman et al shows a wheel bearing hub having a hub cap mounted to “couple” a circular hub portion 24 to an internal race of a driveshaft (not shown). Therefore, it would have been obvious to one of ordinary skill in the art to form the central section 42 of Mabuchi et al as modified by Ouchi et al as a hub cap, for the purpose of allowing access to the internal race of the drive shaft without needing to remove the entire wheel and hub assembly. 

Allowable Subject Matter
Claims 2 and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference shows a wheel bearing hub unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617